 In the Matter of THE, DAYBROOK HYDRAULIC CORPORATIONandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAI.IMPLEMENT WORKERS OF AMERICA (U. A. W.-C. I. 0.)Case No. 8-R-1835.-Decided August 2,1945Mr. A. F. Brooker,of Bowling Green, Ohio, for the Company.Mr. Orville J. Beemer,of Toledo, Ohio, for the C. I. O.Mr. William V. Montague,of Cincinnati, Ohio, for the A. F. L.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by the International Union, 'UnitedAutomobile, Aircraft & Agricultural Implement Workers of America(U. A. W.-C. I. O.) , herein called the C. I. 0., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of The Daybrook Hydraulic Corporation, Bowling Green,Ohio, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before ThomasE. Shroyer, Trial Examiner. Said hearing was held at Bowling Green,Ohio, on June 1, 1945. The Company, the C. I. 0., and United Auto-mobile Workers, Local Union No. 719 (A. F. L.),1 herein called theA. F. L., appeared,2 participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The A. F. L. moved at the hearing fora dismissal of the petition herein.The Trial Examiner reservedruling on this motion for the Board. For reasons stated herein themotion is hereby denied .3The Trial Examiner's rulings made at theiThe record indicates that this is the local organization more particularly concernedherein.2The A. F. L., as part of its motion to dismiss, discussed,infra,contended that itscorrect name was not stated in the petition filed hereinHowever, the record indicatesthat the proper parties to this proceeding were duly notified and appeared,and that noprejudice resulted from this erfbr.Accordingly,we find this contention to be without merit.8 See footnote 2,supra,and Section III.63 N. L. It. B., No. 12.107 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Daybrook Hydraulic Corporation, an Ohio corporation withits place of business located at Bowling Green, Ohio, is engaged in themanufacture of hydraulic hoists and dump bodies.More than 50 per-cent of the raw materials annually used by the Company, which arevalued in excess of $100,000 per year, is received from points outsidethe State of Ohio, and all products annually finished, valued in excessof $300,000, are eventually shipped to points outside said State.The Company admits that it is engaged in commerce within themeaning, of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, affiliated with the Congress of Indus-trial Organizations, and United Automobile Workers, Local UnionNo. 719, affiliated with the American Federation of Labor, are Labororganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIt appears from the record that the Company is willing to bargaincollectively only with that labor organization which is certified by theBoard.The A. F. L. contends that its collective bargaining contractwith the Company, dated March 18, 1944, has been automaticallyrenewed and constitutes a bar to a current determination of representa-.tives.Article IX of said contract provides as follows :This agreement shall be effective, from and after its date, fora period of one (1) year.If either party wishes to alter or amend this Agreement, it shallinform the other in writing at least thirty (30) days prior to theexpiration of the Agreement.Negotiations shall begin withinone (1) week after such notice; otherwise the Agreement shallautomatically renew itself from year to year.In a letter to the Company dated February 12,1945, the A. F. L.stated : THE DAYBROOK HYDRAULIC CORPORATION109Please accept this as official notificationof (the A.F. L.), of ourintention and desire to amend our present union contract with yourCompany.Please find enclosed our amendments.The Company failed to reply, and the following letter, dated March6, 1945, was sent by the A. F. L. to the Company :I have failed to receive a reply to my communication requestingthat certain amendments be made in our 1944 agreement.As you know, Article IX of our present Agreement says thatnegotiations shall begin within' one week after either party isnotified.We have failed to receive from you any reply.Realizing of,course, that business takes up a lot of your time, we still must in-sist on a meeting being held as soon as possible.It cannot be questioned that the A. F. L.'s letter of February 12,1945, constituted a seasonable notice "to alter or amend."However,the A. F.L. insiststhat the contractwas renewed because negotia-tions did not follow within one week of the notice.Yet, by the veryletter of February 12, in which were enclosed its proposed amend-ments, the A. F. L. attempted to institute negotiations.That theCompany failed to respond, thus precluding both parties from meet-ing, cannot serve to support the assertion that the contract was con-tinued in existence beyond its anniversary date. It is not reasonableto assume that one of the contracting parties was given unilateralauthority to cause a renewal of the agreement by inaction, in the faceof the other's expression of a contrary desire, buttressed by all possiblesteps taken by it to forestall renewal.4 If the contract were to be soconstrued,itwould constitute an undue restriction of the employees'freedom to change representatives at reasonable intervals.We areof the opinion that the A.F. L.'s actions were those contemplated bythe parties at the time of the execution of the agreement as sufficientto prevent its automatic renewal, and,consequently,we find that theagreement does not constitute a bar to a current determination ofrepresentatives.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing,indicates that the C. I. 0. represents asubstantial number of employees in the unit hereinafter foundappropriate.''We also note that it was the A P. L which desired amendment, and, therefore,termina-tion of the contract,although it now urges, in effect, that its actions were a nullity.'The Field Examiner reported that the C I. O. submitted 125 authorization cards, ofwhich 120 "checked"with the Company's pay roll for the period ending May 11, 1945;and that there were approximately 185 employees in the unit sought.The A.F. L relies upon its contract with the Company,dated March 18, 1944, for theestablishment of its interest in this proceeding. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. I. O. seeks a unit comprised of all production and main-tenance employees of the Company, including guards and watchmen,,foremen and assistant foremen, but excluding clerical and super-visory employees.The A. F. L. and the Company agree, substan-tially,with this - proposed unit, except that they would excludeforemen.The unit sought by the C. I. O. is substantially the same as thatcurrently represented by the A. F. L. under its contract.However,the record, 'indicates that the foremen are supervisory employeeswithin the meaning of our customary definition, whereas assistantforemen are not, and that such guards and watchmen as the Companynow employs are militarized.Accordingly, in keeping with our usualpolicies, we shall exclude the foremen and militarized personnel, fromthis unit, but shall include the assistant foremen.We find that all production and maintenance employees of the Com-pany, including assistant foremen, but excluding clerical employees,militarized guards and watchmen, foremen, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively recom-mend such action, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately -preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTION-By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The DaybrookHydraulic Corporation, Bowling Green, Ohio, an election by secret THE DAYBROOK HYDRAULIC CORPORATION111ballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Eighth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately pre-ceding the date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but exclud-ing any who have since quit or been discharged for cause and who havenot been rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, affiliated with the Congress of Industrial Organizations, orby United Automobile Workers, Local Union No. 719, affiliated withthe American Federation of Labor, for the purposes of collective bar-gaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.